RECEIVED IN
                                                                               COURT OF CRIMINAL APPEALS

                                                                                     JUN 16 2015
                           ·.._
                                   Cause
                                                                                   Abel Acoota, Clall'k
 2.    Ex parte                                        IN THE 19th JUDICIAL
                                                        DISTRICT COURT FOR
       TgRRY GLENN HARRIS                              McLENNAN COUNTY,TEXAS
                                                  MOTION TO COMPEL HABEAS CORPUS
                                                          AD 'l'ESTIFICANDUM
 5.

 6.          COMES NOW,T~RRY GELNN HARRIS,appli~ant in the above styled

 7.    and numbered cause,pursuant to tne interest of justice and brings

 8.    this MOTION TO COMPEL AD TESTIFICANDUM;· as per Article 11.31 of

 9.    Texas Code of Criminal Procedure ( CCP).

10.               "'The person on whom the writ is served shall bring before
                    the JUdge the person in his custody,or under his restraint."
11~               Art.ll~3l,CCP of Texas.
                                              '             '   .    ..   ..
12.          Ap~licant   is currently in custody of the TDCJ,in ihe L.C.

13.·   Powledge Unit,located i~ P~le~tiheiTex~s;in Anderson County; ap-

14.    plicant 's TDCJ# is 1664009.

15.          Applicant is requesting the Honorable Court to issue from

16.    the bench, a warrant ordering the Sheriff of McLennan County to

17.    transport said offender to the court issuing                 the warrant t6

18.    participate in the hearing in this matter to give testimony.

19.          Applicant contends that his presence is required because he

20.    could aid counsel in his defense;           the court should. base· their eva-

21.    luation upon applicants demeanor, not relying on th·e-:sole testi-

22.    many of trial counsel appointed by the court;the court should

23.    grant the motion in the interest of Justice. Applicant contends

24.    the case relies on his testimony rather than that of appointed

25.    counsel for the defense.


       Terry Harris-2010-544-ClA
       MCADT-1 of 2
     1.           Applicant contends that his presence will serve the ends of

     2.     Justice by    rel~aving     the burden of appointing counsel on behalf

     3.     of the state; applicant contends his presence at the hearing


-    .
c·-""'~4.


     5.
            would aid the court in finding common ground among the vast

            evidence to his favor; applicant could aid in the cross exami-

     6.     nation ot witness for the prosecution; the court should hear the

     7.     applicant's own words and present appropriate rebuttal.

     8.                                         PRAYER

     9.          ·-
            WHEREFORE PREMISES CONSIDERED, Applicant Terry Glenn Harris

    10.     respectfully prays that tnis Honorable Court will grant this

    11.     MOTION TO COMPEL HABEAS CORPUS AD TESTIFICANDUM and in all things

    12.     considered.

    13.                                   Rsepectfully submitted,

    14.
                                                   Terry    enn Harris,petitioner
    15.                                            #16640 9
                                                   1400 FM 3452,Powledge Unit
    16.                                            ~alestine,Texas 75803

    17.

    18.     Executed on   this~day           of June,2015.

    19.

    20.

    21.

    22.

    23.

    24.

    25.


            Terry Harris-2010-544-ClA
            MCADT-2 of 2
       '   '




               In re: Cause 2010-544-ClA,Ex parte Harris-19th Judicial District
               To ~he clerk of· the Court:

               Please find enclosed the following WRIT OF HABEAS CORPUS AD TES-

               TIFICANDUM to   be~filed    in the above named court and under the

               cause   number~listed   .
- ..           Thank you for your attention to matter and know that ytiur time is

               greatly appreciated.




               cc:fiJ.e



                                                Terry G enn Harris,l664009
                                                1400 FM 3452,Powledge Unit.
                                                Palestine,Texas /5803